DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037387 A1 to Lee et al. (hereafter refers as Lee) in view of US 2021/0195406 A1 to Gundavelli et al. (hereafter refers as Gundavelli) and further in view of US 2021/0410205 A1 to Babu et al. (hereafter refers as Babu).
Regarding claims 1, 8 and 15, Lee teaches a method (a method for displaying 5G icon, paragraphs [123, 282]), a non-transitory machine-readable medium (electronic device 101/UE comprising a memory 130, comprising a plurality of memories, Fig. 1 and paragraph [55]), comprising executable instructions that, when executed by a processor, facilitate performance of operations (for storing instructions, which when executed by a processor, facilitate performance of operation of the method, paragraphs [55-56, 58-59]) and a user equipment (electronic device 101/UE, Fig. 1) comprising: 
a processor (a processor, Fig. 1 and paragraphs [55-56]); and 
a memory (electronic device 101/UE is comprising a memory 130, comprising a plurality of memories, Fig. 1 and paragraph [55]) that stores executable instructions that, when executed by the processor, facilitate performance of operations (for storing instructions, which when executed by a processor, facilitate performance of operation of the method, paragraphs [55-56, 58-59]), comprising: 
receiving frequency band data representative of a frequency band associated with a base station (detecting operating frequency band associated with a base station, i.e. 5G base station, paragraphs [107, 123-124, 311, 376]); 
in response to receiving the frequency band data, displaying a fifth generation (5G) icon via a display screen of the user equipment (when the detected operating frequency band is satisfied a specified condition, the UE displays an 5G icon via a display screen of the UE, paragraphs [107, 123-124, 311, 376] and Fig. 4A, 5B);
receiving first radio resource configuration data representative of an instruction to initiate an inter-radio access technology measurement at a frequency (the UE receives a measurement objection that including at least a frequency band information for measurement, paragraphs [107, 262, 263, 382]) to determine whether the frequency has satisfied a threshold criterion (to determine whether the frequency in the frequency band has satisfied a threshold criterion, paragraphs [107, 259, 260]).
However, Lee does not explicitly teach “in response to initiating the inter-radio access technology measurement at the frequency, sending to the base station, message data representative of a message that the user equipment has performed a reconfiguration procedure; and in response to sending the message data, receiving second radio resource configuration data representative of an additional radio cell”.
Gundavelli teaches a method (a method, paragraphs [44-45] and Fig. 3), a non-transitory machine-readable medium (a memory, paragraphs [71-72, 87]), comprising executable instructions that, when executed by a processor, facilitate performance of operations (for storing instructions, which when executed by a processor, facilitate performance of operation of the method, paragraphs [71-77]) and a user equipment (UE, Fig. 3) comprising: 
a processor (a processor, paragraphs [70, 75]); and 
a memory (a memory, paragraphs [71-72, 87]) that stores executable instructions that, when executed by the processor, facilitate performance of operations (for storing instructions, which when executed by a processor, facilitate performance of operation of the method, paragraphs [71-77]), comprising: 
receiving first radio resource configuration data (the UE 102 receives an RRC connection reconfiguration from a base station, i.e. cellular AP, paragraph [44] and Fig. 3, step 310) representative of an instruction to initiate an inter-radio access technology measurement on a frequency (instructing the UE to perform an inter-radio access technology measurement on a frequency of a WLAN, paragraphs [44-45, 58]), wherein the inter-radio access technology measurement is utilized to determine if a function of the measurement satisfies a threshold criterion (the RRC connection reconfiguration is including a threshold, the UE performs the measurement to determine whether the measurement satisfies the threshold, paragraphs [44-45, 58]);
in response to initiating the inter-radio access technology measurement, sending, to a base station, message data representative of a message that the user equipment has performed a reconfiguration procedure (in response to receive the RRC connection reconfiguration and performing a reconfiguration procedure, the UE sends to the base station, an RRC connection reconfiguration complete message, Fig. 3, step 320 and paragraphs [44-45]); and
in response to sending the message data, receiving second radio resource configuration data (in response to sending the RRC connection reconfiguration complete message, receiving by the UE, an RRC connection reconfiguration message 350, Fig. 3, step 350) representative of an additional radio cell that is utilized by the user equipment (indicating to the UE to use an additional radio cell, i.e. WLAN AP, for communication, Fig. 3 and paragraphs [46-48]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to initiating the inter-radio access technology measurement at the frequency, sending to the base station, message data representative of a message that the user equipment has performed a reconfiguration procedure and in response to sending the message data, receiving second radio resource configuration data representative of an additional radio cell as taught by Gundavelli, with the teachings of Lee, for a purpose of enabling the base station to specify whether the UE is able to use the additional radio cell for communication based on the measurement of the UE, as such increasing efficiency in communication between the base station and the UE, while enabling the UE to be compatible with the standards that using the RRC connection reconfiguration procedure for reconfiguring (see Gundavelli, paragraphs [44-48]). 
However, the combination of Lee and Gundavelli does not explicitly teach receiving second radio resource configuration data representative of an additional radio cell that is utilized by the user equipment “to determine a modification of the 5G icon to indicate a modification to the 5G network communication capability”. 
Babu teaches receiving radio resource configuration data representative of an additional radio cell (receiving RRC reconfiguration message indicating additional radio cell, paragraph [83] and provisional 63/046,513, paragraphs [62-63]) that is utilized by a user equipment to determine a modification of the 5G icon to indicate a modification to the 5G network communication capability (based on the indication of additional radio cell of mmWave capability, the UE determines whether to modify an 5G icon to indicate a modification of 5G network communication capability, paragraphs [83, 86-87] and provisional 63/046,513, paragraphs [62-63, 65-66]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving radio resource configuration data representative of the additional radio cell that is utilized by the user equipment to determine a modification of the 5G icon to indicate a modification to the 5G network communication capability as taught by Babu, with the teachings of receiving radio resource configuration data representative of the additional radio cell as taught by combination of Lee and Gundavelli, for a purpose of clearly displaying the additional capability information regarding the 5G network communication capability when the 5G network is including additional capability of the additional radio cell, i.e. mmWave capability (see Babu, [83, 86-87] and provisional 63/046,513, paragraphs [62-63, 65-66]).
Regarding claim 2, the combination of Lee, Gundavelli and Babu further teaches in response to receiving the first radio resource configuration data, initiating, by the user equipment, the inter-radio access technology measurement (the UE performs the inter-radio access technology measurement, in response to receiving the measurement objections/RRC connection reconfiguration, see Lee, paragraphs [107, 260, 262, 263, 382], see Gundavelli, paragraphs [44-45, 58]).
Regarding claim 3, Lee further teaches wherein displaying the 5G icon is based on the frequency band being determined to be a frequency range one frequency band (displaying the 5G icon when the frequency band being determined to be a 6GHz band or less, paragraphs [77, 123, 228]). 
Regarding claim 4, Lee further teaches wherein displaying the 5G icon is further based on the user equipment being a frequency range one device (displaying the 5G icon when the UE/communication device 101 being 5G band capable UE, i.e. capable of communicate in 6GHz band or less, see Lee, paragraphs [77, 109, 115, 176, 179, 228]).
Regarding claim 5, Lee further teaches wherein displaying the 5G icon is based on the frequency band being determined to be a frequency range two frequency band (displaying the 5G icon when the frequency band being determined to be a 6GHz band or more, paragraphs [77, 123, 228]).
Regarding claim 6, Lee further teaches wherein displaying the 5G icon is further based on the user equipment being a frequency range one device (displaying the 5G icon when the UE/communication device 101 being 5G band capable UE, i.e. capable of communicate in 6GHz band or more, see Lee, paragraphs [77, 109, 115, 176, 179, 228]).
Regarding claim 7, Gundavelli further teaches in response to the threshold criterion being determined to have been satisfied, sending, by the user equipment to the base station, measurement report data representative of a measurement report (when the measurement has satisfied the threshold criterion, the UE sends to the base station, a measurement report including the measurement, see Gundavelli, paragraphs [44-45]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to the threshold criterion being determined to have been satisfied, sending, by the user equipment to the base station, measurement report data representative of a measurement report as taught by Gundavelli, with the teachings of Lee, for a purpose of increasing efficiency in reporting the measurement by only reporting the measurement when the measurement has satisfied the threshold criterion, thus reducing the number of reports being transmitted (see Gundavelli, paragraphs [44-45]).
Regarding claim 9, the combination of Lee, Gundavelli and Babu further teaches wherein the frequency indicates a millimeter wave band frequency (wherein the frequency is a millimeter wave band frequency/60ghz, see Lee, paragraphs [77, 80], see Babu, abstract and paragraphs [61, 71, 86] and provisional 63/046,513, paragraphs [40, 47, 62-63]). 
Regarding claim 10, the combination of Lee, Gundavelli and Babu further teaches the user equipment is a millimeter wave user equipment (the UE is a millimeter wave band frequency/60ghz UE, see Lee, paragraphs [77, 80], see Babu, abstract and paragraphs [61, 71, 86] and provisional 63/046,513, paragraphs [40, 47, 62-63]).
Regarding claim 11, the combination of Lee, Gundavelli and Babu further teaches in response to the frequency indicating the millimeter wave band frequency and the user equipment being the millimeter wave user equipment, displaying a 5G plus icon via a display screen of the millimeter wave user equipment (in response to determine that the UE has connected to the millimeter wave band frequency, the UE displays a 5G plus icon via a display screen, see Lee, paragraphs [77, 80], see Babu, abstract and paragraphs [61, 71, 86] and provisional 63/046,513, paragraphs [40, 47, 62-63]).
Regarding claim 12, Lee further teaches wherein the user equipment is a sub 6Ghz band frequency user equipment (the UE is a sub 6Ghz band frequency UE, see Lee, paragraphs [77, 79, 80, 123, 124]).
Regarding claim 13, the combination of Lee, Gundavelli and Babu further teaches in response to the frequency indicating the millimeter wave band frequency and the user equipment being the sub 6Ghz band frequency, displaying a 5G icon via a display screen of the sub 6Ghz band frequency user equipment (in response to the UE is a sub 6Ghz band frequency UE and the UE is detecting an 60 Ghz frequency band, i.e. 6 Ghz or more frequency band, the UE is able to display only a first indicator 461-1, i.e. 5G icon, see Lee, paragraphs [77, 123-124], see Babu, paragraphs [80, 100] and provisional 63/046,513, paragraphs [55-56, 79]).
Regarding claim 14, the combination of Lee, Gundavelli and Babu further in response to the frequency indicating a sub 6Ghz band frequency and the user equipment being a millimeter wave band user equipment, displaying a 5G plus icon via a display screen of the millimeter wave band user equipment (when the UE being a millimeter wave band UE and the UE is detecting the frequency indicating a sub 6Ghz, the UE displays a 5G plus icon via a display screen of the millimeter wave band user equipment, see Lee, paragraphs [77, 80, 123, 124] and provisional 63/046,513, paragraphs [40, 47, 62-63]).
Regarding claim 16, the combination of Lee, Gundavelli and Babu further teaches wherein the frequency comprises a sub 6Ghz band frequency (wherein the frequency is 6 ghz or less, see Lee, paragraphs [77, 80, 123, 124], see Babu, abstract and paragraphs [61, 71, 86] and provisional 63/046,513, paragraphs [40, 47, 62-63]) and a millimeter wave frequency (wherein the frequency is a millimeter wave band frequency/60ghz, see Lee, paragraphs [77, 80], see Babu, abstract and paragraphs [61, 71, 86] and provisional 63/046,513, paragraphs [40, 47, 62-63]). 
Regarding claim 17, the combination of Lee, Gundavelli and Babu further teaches determining that the user equipment is a millimeter wave band user equipment (determines the UE is a millimeter wave band frequency/60ghz UE, see Lee, paragraphs [77, 80], see Babu, paragraphs [80, 100] and provisional 63/046,513, paragraphs [55-56, 79]).
Regarding claim 18, the combination of Lee, Gundavelli and Babu further teaches in response to determining that the user equipment is the millimeter wave band user equipment, facilitating displaying a 5G plus icon via a display screen of the millimeter wave band user equipment t (when the UE being a millimeter wave band UE and the UE is detecting the frequency indicating a sub 6Ghz, the UE displays a 5G plus icon via a display screen of the millimeter wave band user equipment, see Lee, paragraphs [77, 80, 123, 124] and provisional 63/046,513, paragraphs [40, 47, 62-63]).  
Regarding claim 19, Lee further teaches determining that the user equipment is a sub 6Ghz band user equipment (the UE is a sub 6Ghz band frequency UE, see Lee, paragraphs [77, 79, 80, 123, 124]).
Regarding claim 20, the combination of Lee, Gundavelli and Babu further teaches in response to determining that the user equipment is the sub 6Ghz band user equipment, facilitating displaying a 5G icon via a display screen of the sub 6Ghz band user equipment (in response to the UE is a sub 6Ghz band frequency UE and the UE is detecting an 60 Ghz frequency band, i.e. 6 Ghz or more frequency band, the UE displays only a first indicator 461-1, i.e. 5G icon, see Lee, paragraphs [77, 123-124], see Babu, paragraphs [80, 100] and provisional 63/046,513, paragraphs [55-56, 79]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0235368 A1 discloses displaying 5G icon based on a detected frequency band via a frequency band list (see paragraphs [150-152, 163, 165, 199])
US 2022/0104193 A1 discloses displaying 5G icon based on frequency band detected (see Fig. 2A and paragraphs [63-64, 79-81]) and capability of the UE and displaying 5G super icon based on frequency band detected and capability of the UE (see Fig. 2B and paragraphs [65-66, 79-81]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        May 4, 2022